Name: Commission Regulation (EU) 2015/1329 of 31 July 2015 amending Regulation (EU) No 965/2012 as regards operations by Union air carriers of aircraft registered in a third country (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  cooperation policy;  air and space transport
 Date Published: nan

 1.8.2015 EN Official Journal of the European Union L 206/21 COMMISSION REGULATION (EU) 2015/1329 of 31 July 2015 amending Regulation (EU) No 965/2012 as regards operations by Union air carriers of aircraft registered in a third country (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Articles 8(5) and 10(5) thereof, Whereas: (1) Commission Regulation (EU) No 965/2012 (2) establishes conditions for the safe operation of aircraft. That Regulation should be amended to allow for the operation of aircraft registered in a third country by air carriers licenced in accordance with Regulation (EC) No 1008/2008 of the European Parliament and of the Council (3). (2) It is necessary to provide sufficient time for the aeronautical industry and Member States' administrations to adapt to the amended regulatory framework. The possibility of applying an appropriate transitional period should therefore be provided for. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Aviation Safety Agency submitted pursuant to Article 19(1) of Regulation (EC) No 216/2008. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of the Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Annex II (Part-ARO), Annex III (Part-ORO) and Annex IV (Part-CAT) to Regulation (EU) No 965/2012 are amended in accordance with the Annex to this Regulation. Article 2 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2015. 2. By way of derogation from the second subparagraph of paragraph 1, Member States may decide that the provisions of ORO.AOC.110 (d) set out in point (2)(b)((ii) of the Annex only apply from 25 August 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2015 For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (3) Regulation (EC) No 1008/2008 of the European Parliament and of the Council of 24 September 2008 on common rules for the operation of air services in the Community (OJ L 293, 31.10.2008, p. 3). ANNEX Annex II, Annex III and Annex IV to Regulation (EU) No 965/2012 are amended as follows: (1) In Annex II (Part-ARO), point ARO.OPS.110 is amended as follows: (a) Point (c) is replaced by the following: (c) The approval of a dry lease-in agreement shall be suspended or revoked whenever: (1) the certificate of airworthiness of the aircraft is suspended or revoked; (2) the aircraft is included in the list of operators subject to operational restrictions or it is registered in a State of which all operators under its oversight are subject to an operating ban pursuant to Regulation (EC) No 2111/2005.; (b) The following point (e) is added: (e) When asked for prior approval of a dry lease-in agreement in accordance with point ORO.AOC.110(d), the competent authority shall ensure proper coordination with the State of Registry of the aircraft as necessary to exercise the oversight responsibilities of the aircraft.; (2) Annex III (Part-ORO) is amended as follows: (a) In point ORO.AOC.100 (c), point (2) is replaced by the following: (2) all aircraft operated have a certificate of airworthiness (CofA) in accordance with Regulation (EU) No 748/2012 or are dry leased-in in accordance with ORO.AOC.110 (d); and; (b) Point ORO.AOC.110 is amended as follows: (i) point (b) is replaced by the following: (b) The operator certified in accordance with this Part shall not lease-in aircraft included in the list of operators subject to operational restrictions, registered in a State of which all operators under its oversight are subject to an operating ban or from an operator that is subject to an operating ban pursuant to Regulation (EC) No 2111/2005.; (ii) point (d) is replaced by the following: Dry lease-in (d) An applicant for the approval of the dry lease-in of an aircraft registered in a third country shall demonstrate to the competent authority that: (1) an operational need has been identified that cannot be satisfied through leasing an aircraft registered in the EU; (2) the duration of the dry lease-in does not exceed seven months in any 12 consecutive month period; (3) compliance with the applicable requirements of Regulation (EU) No 1321/2014 is ensured; and (4) the aircraft is equipped in accordance with the EU regulations for Air Operations.; (c) Point ORO.AOC.130 is replaced by the following: ORO.AOC.130 Flight data monitoring-aeroplanes (a) The operator shall establish and maintain a flight data monitoring programme, which shall be integrated in its management system, for aeroplanes with a maximum certificated take-off mass of more than 27 000 kg. (b) The flight data monitoring programme shall be non-punitive and contain adequate safeguards to protect the source(s) of the data.; (3) Annex IV (Part-CAT) is amended as follows: (a) In point CAT.IDE.A.100 points (a) and (b) are replaced by the following: (a) Instruments and equipment required by this Subpart shall be approved in accordance with the applicable airworthiness requirements except for the following items: (1) Spare fuses; (2) Independent portable lights; (3) An accurate time piece; (4) Chart holder; (5) First-aid kits; (6) Emergency medical kit; (7) Megaphones; (8) Survival and signalling equipment; (9) Sea anchors and equipment for mooring; and (10) Child restraint devices. (b) Instruments and equipment not required by this Subpart that do not need to be approved in accordance with the applicable airworthiness requirements, but are carried on a flight, shall comply with the following: (1) the information provided by these instruments, equipment or accessories shall not be used by the flight crew to comply with Annex I to Regulation (EC) No 216/2008 or CAT.IDE.A.330, CAT.IDE.A.335, CAT.IDE.A.340 and CAT.IDE.A.345; and (2) the instruments and equipment shall not affect the airworthiness of the aeroplane, even in the case of failures or malfunction.; (b) In point CAT.IDE.H.100, points (a) and (b) are replaced by the following: (a) Instruments and equipment required by this Subpart shall be approved in accordance with the applicable airworthiness requirements, except for the following items: (1) Spare fuses; (2) Independent portable lights; (3) An accurate time piece; (4) Chart holder; (5) First-aid kit; (6) Megaphones; (7) Survival and signalling equipment; (8) Sea anchors and equipment for mooring; and (9) Child restraint devices. (b) Instruments and equipment not required by this Subpart that do not need to be approved in accordance with the applicable airworthiness requirements but are carried on a flight, shall comply with the following: (1) the information provided by these instruments, equipment or accessories shall not be used by the flight crew to comply with Annex I to Regulation (EC) No 216/2008 or CAT.IDE.H.330, CAT.IDE.H.335, CAT.IDE.H.340 and CAT.IDE.H.345; and (2) the instruments and equipment shall not affect the airworthiness of the helicopter, even in the case of failures or malfunction.